Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



HBC LAND LIMITED PARTNERSHIP,
A TEXAS LIMITED PARTNERSHIP,
and K. DOUGLAS WRIGHT,


                                    Appellants,

v.

THE CITY OF EL PASO, TEXAS and
TROPICANA DEVELOPMENT, INC.,

                                    Appellees.                 
§
 
§
 
§
 
§
 
§

§

 §

No. 08-06-00259-CV

Appeal from
 171st District Court

of El Paso County, Texas

(TC # 2006-429)



MEMORANDUM OPINION


	Pending before the Court is an agreed motion to dismiss this appeal with prejudice pursuant
to Tex.R.App.P. 42.1.  We grant the motion and dismiss the appeal with prejudice.  Pursuant to the
parties' agreement, we assess costs against the party incurring same.  See Tex.R.App.P. 42.1(d)
(absent agreement of the parties, the court will tax costs against the appellant).

May 31, 2007						 							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.